              Case 2:20-cv-00887-RAJ Document 134 Filed 09/30/20 Page 1 of 3




 1                                                         THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8

 9   BLACK LIVES MATTER SEATTLE-                       No. 2:20-cv-00887-RAJ
     KING COUNTY, ABIE EKENEZAR,
10   SHARON SAKAMOTO, MURACO                           DECLARATION OF MARILYN FLYNN IN
     KYASHNA-TOCHA, ALEXANDER                          SUPPORT OF PLAINTIFFS’ MOTION FOR
11   WOLDEAB, NATHALIE GRAHAM,                         CONTEMPT
     AND ALEXANDRA CHEN,
12
                            Plaintiffs,
13
            v.
14
     CITY OF SEATTLE,
15
                            Defendant.
16

17
            I, Marilynn Flynn, declare and state as follows:
18
            1.      The information contained in this declaration is true and correct to the best of my
19
     knowledge, and I am of majority age and competent to testify about the matters set forth herein.
20
            2.      I currently reside in Capitol Hill, and I have lived in Seattle my entire life. I am
21
     employed as a hair stylist.
22
            3.      I’ve been heavily involved in protesting since late May.
23
            4.      On August 26, 2020, I attended a vigil for Summer Taylor next to an office of the
24
     Washington State Patrol. I arrived at around 9 p.m.; people were chanting outside the building
25
     and staging cars to protect protesters. After Summer was killed, we’ve made sure to use a car
26

      FLYNN DECL. (No. 2:20-cv-00887-RAJ) –1
                 Case 2:20-cv-00887-RAJ Document 134 Filed 09/30/20 Page 2 of 3




 1   brigade to protect protesters. At the vigil, the organizers were very purposeful to not block off
 2   traffic or block the fire station access. The car brigade was positioned on one side of the road so
 3   that traffic could still pass and emergency vehicles would be able to get in and out of their
 4   station.
 5              5.   During the vigil, the police started to mobilize into a police line. They formed a
 6   line of officers across the fire station’s driveway. The majority of protesters were seated
 7   peacefully in a circle, trying to have a moment of silence. Some protesters stood up and spoke to
 8   or yelled at the officers, but I did not see anyone do anything violent. People were angry because
 9   the officers stood around talking and laughing during our vigil, but no one was violent. Soon
10   after the police began to mobilize into an aggressive formation. They started yelling at protesters
11   to move back, actively pushing protesters with their batons. Up until this point most of the
12   protesters were on the sidewalk. The protesters only started spilling out onto the street once the
13   police started rapidly pushing us back - it was chaos, and people were just trying to get out of the
14   way. I did not hear a dispersal order to the protesters.
15              6.   The police were using flashbangs and pepper spray to move the crowds. They
16   pushed us up towards the highway where we were then met with police cars staged in a way to
17   block our path.
18              7.   We were forced up a hill, and the police deployed a “spicy” gas that burned my
19   lungs and eyes and more flashbangs. I didn’t know what the gas was, but it filled the air and I
20   felt the effects. It made it really painful to breathe, and there was no warning given and no way
21   to get out of the area.
22              8.   Around this time was the first time I actually heard a dispersal order. Immediately
23   after issuing the order the police did a “bull run” right at the protesters, rapidly advancing on us.
24              9.   I’ve been protesting consistently for months, and I’ve never been scared of other
25   protesters. The marches I attend are peaceful, and I feel safe when we have a car brigade and
26

      FLYNN DECL. (No. 2:20-cv-00887-RAJ) –2
              Case 2:20-cv-00887-RAJ Document 134 Filed 09/30/20 Page 3 of 3




 1   bike brigade to protect us. I’m only concerned for my safety when the police are present, and I
 2   feel much safer when no police are present.
 3          10.     I’m scared of the injuries I’ve sustained—and continue to sustain—while
 4   attending protests. I’ve had blast balls explode at my feet, been affected by chemical gas, and
 5   seen people hit with rubber bullets and cannisters. Even though I’m scared, this treatment of
 6   peaceful protesters by the police only makes me want to protest more.
 7

 8          Executed this 30th day of September 2020 at Seattle, Washington.
 9          I declare under penalty of perjury under the laws of the United States and the State of
10   Washington that the foregoing is true and correct.
11

12                                                                    By:________________________
13                                                                                       Marilyn Flynn
14

15

16

17

18

19

20

21

22

23

24

25

26

      FLYNN DECL. (No. 2:20-cv-00887-RAJ) –3
